CALOGERO, C.J.,
concurs for the following reasons: I respectfully concur in the majority’s denial of the -writ. In my view, the exercise of this Court’s supervisory jurisdiction is not warranted, as there exists an adequate remedy on appeal. At present, the matter is on appeal to the Fourth Circuit. Should the court of appeal resolve the matter favorably to the City, the fence can be dismantled. I concur, however, to emphasize that the City presents a serious legal issue, which if not distinguishable, may be governed by this Court’s decision in City of New Orleans v. Board of Comm’rs of the Orleans Levee Dist.; 93-0690 (La. 7/5/94), 640 So.2d 237.
JOHNSON, J., would grant the stay.
LEMMON, J., not on panel.